In these causes there is involved the question whether plat restrictions in Lincoln Terrace addition to Oklahoma City prevent drilling for oil and gas within the addition. The trial court answered the question affirmatively, and as an original proposition I would affirm the judgments rendered, but in view of the recent decision of this court upon the same question, as applied to the adjoining Howe's Capitol addition, Cooke v. Kinkead, 179 Okla. 147, 64 P.2d 682, involving, as I view it, substantially the same restrictions, and in view of development for oil and gas about Lincoln Terrace addition, and general drainage of the area involved, I hold that such a change in condition has occurred, so as to warrant reversal of the judgment rendered below.